 

 

Case: l:lS~Cr-OO464-.JG Doc #: 21 l'-'iled: 10/12118 l of 6. Page|D #: 190

UNITED STATES DlSTRlCT COURT
NORTHERN DISTR|CT OF OHIO

 

UN|TED STATES OF AMER|CA,
Case No. 1:18-Cr-464

P|aintiff,
VS. : OP|N|ON & ORDER
[Resolving DoC. 10]
CESAR VELOZ~ALONSO,
Defendant.

 

]AMES S. GW|N, UN|TED STATES DlSTR|CT]UDGE:

|n this case, the Court decides whether to grant Defendant Ve|oz-Alonso's request to be
released on bond pending sentence, under the Bail Reform Act (”BRA”). This relatively
straightforward question has devolved into an Artic|e ii turf war between the United States Attorney
and United States immigration and Customs Enforcement (”|CE”). |f the Court grants Defendant's
motion, |CE threatens to detain and deport him before the Court Can impose a sentencel

On August 15, 2018, the Government Charged Defendant \/e|oz-A|onso with illegally
reentering the United States.1 The Defendant pled guilty to the Charge on October 2, 2018.2

The next day, Defendant moved the Court to release him on bond pending sentencing3 The
Court held an initial hearing on this issue on October 4, 2018 and further hearings on October 10,
2018.4 For the reasons stated at those hearings, and in this opinion, the Court GRANTS Defendant's
motion, subject to the Conditions detailed herein.

Discussion
As an initial matter, the Government C|aims that Defendant waived his right to a detention

hearing at his arraignment5 Not so. The minutes for the arraignment quite C|ear|y state that

 

‘ Doc. 1.

2 Doc. 9.

3 Doc. 10. The Government opposes Doc. 12. Defendant replies. Doc. 14.
4 Docs.11,17.

5 Doc. 12 at3.

 

 

 

 

Case: 1:18»cr‘00464~.]G Doc #: 21 Filed: 10112/18 2 of 6. Page|D #: 191

Case No. 1:18-cr-464
Gwin, }.

”Defendant waived detention hearing Wr'tf)out prejudice as to his right to raise the issue at a /ater
c)fate.”6

A. The Bai! Reform Act Requires Defendant’s Release

The Bail Reform Act requires the Court to grant Defendant’s motion for after"guilty plea bond
if this Court finds, by clear and convincing evidence, that he ”is not likely to flee or pose a danger to
the safety of any other person or the community” and that bond conditions would assure his presence
at the proceedings7 The evidence demonstrates just that.

Thirty-nine-year old Defendant Veioz-A|onso is married with three children and
appears to have spent twenty-five years in this country.8 An employee at his son’s schooi indicated
that Defendant's ”dedication to his family is apparent [and] he takes pride in the educational success
of his children.”9 His son's teacher stated that Defendant is ‘“very involved in [his son’s] education,
making sure he is at school on a regular basis, [and] that his [son’s] work is done.”10 And his employer
described Defendant as ”a loving and responsible father.”11

Defendant worked for |-leinz Construction for thirteen years.12 He apparently worked ”very
hard and very serious|y,” often arrived early, and was ”the top skilled tradesperson on [their] crew.”13
One of Defendant's co-workers describes him as ”an honest, hard-working, and reliable person of
integrity.”1‘1 |n fact, Heinz Construction, itse|f, has asked to post bond for Defendant.15

Defendant is also active in his community. He appears to be active in his Church16 and ”a

roie model not only for his children, but to others in his cornmunity.”17 An employee at his son’s

 

6 Doc. 3 (emphasis added).
718 U.S.C. § 3143(a).

11 Pre-Tria| Services Report.
9 Doc. 8~1 at 45.

10 /d. at 46.

11 /d. at 43-44.

12 far

13 /0'.

1‘1 /d. at 47.

15 /o’. at 43-44.

15 /0'. at 42.

17 /d. at 46.

 

 

 

Case: 1:18-cr-00464-JG Doo #: 21 Filed: 10112/18 3 of 6. Page|D #: 192

Case l\lo. 1:18-cr-464
vain, ].

school wrote that Defendant volunteers on field trips, attends school conferences, and participates in
school organizations18 This school employee also says that, Defendant ”has added to the
improvement of Painesvi||e City. He has taken a neglected dwelling and transformed it into a

H19

beautiful home And that, ”[d]eporting him w[ou|d] be a detrimental loss . . . to our vibrant

comrnunity.1120

l\/lost importantly, Defendant has no criminal history whatsoever (aside from immigration
violations).21

Thus, the Court finds there is clear and convincing evidence that Defendant poses neither a
flight nor a safety risk.

B. The |CE Detainer Does Not Change Defendant's Eligibility

The Government informs the Court that, if it releases Defendant on bond, |CE will
immediately detain and deport Defendant22 lt further argues that |CE's possible detention is a risk
that Defendant will ”flee” under the Bail Reform /’\ct.23 The Government is incorrect 24

To begin, the Government’s proposed understanding of the word ”flee” stretches English to

125 and the Bail Reform Act uses it as an active

the breaking point. “‘Flee” is inescapably volitiona
verb.26 i\lo one would describe someone who had been kidnapped as having fled.

Further, ratherthan use the word ”flee,” Congress could have required the Court to determine

”that the person is not likely to missa proceedihg”27 |t did not.

 

18 /¢:i. at 45.

19 id

20 /d

21 PreaTrial Services Report.

22 Doc. 12 at 3.

23 id. at 5-6.

24 Unifed 5rates \/. Sa‘ntos-F/ores, 794 F.3d 1088,1890-92 (9th Cir. 2015);Unifeo' $Z‘ai‘es l/. Ai/On-Ai/on, 875 F.3d
1334, 1338(10th Cir. 2017}.

25 See, e.g., Websi‘er’s Thim' NeW international Dictibnary 868 (1981) (”[T]o run away . . . .”).

2618 U.S.C. § 3143 ("[Hhe person is not likely to flee.”). .

27 For example, Congress uses the phrase ”reasonably assure the [defendant's] appearance” seven times in 18
U.S.C. § 3142 alone.

_3_

 

 

 

 

CaSEZ 1118-Cr~00464~.JG DOC #Z 21 Fll€€li 10/12/18 4 Of 6. PagelD #Z 193

Case i\lo. 1:18-cr-464
vainr l.

Additionally, taken to its logical conclusion, the Government’s argument implies that all
deportable aliens are perse ineligible for bail. This cannot be case. 22 The Bail Reform Act
provides for the temporary detention of noncitizens under certain circumstances,2`2 which would be
unnecessary if Congress thought that deportable persons were categorically ineligible for baii.30

The Government has repeatediy insisted that the Tenth Circuit's opinion in United$rares i/.
l/asquez21 supports its proposed definition.32 The Government badly misreads the Tenth Circuit's
opinion. ln a subsequent, published decision, the Tenth Circuit explicitly repudiated the
Government’s interpretation of flight, and of l/ast;luez.13

ln short, the Court does not believe that ”flee” is malleable enough to allow the
Government to create the very violation it then insists should preclude release.

l\/lore fundamentally, the Court does not believe that lCE has the authority to carry out its
threat to detain Defendant in spite of the Court’s bail determination This issue arises in the
collision between the immigration and Naturalization Act (”ll\lA”) and the Bail Reform Act . The
li\lA generally authorizes |CE to detain a deportable aiien.24 Converseiy, as discussed, the BRA
requires the Court to release Defendant on bond with the conditions necessary to reasonably
ensure Defendant’s attendance at the sentencing hearing. The Court cannot enforce that mandate if
|CE deports Defendant before sentencing

The Court pauses to note that this statutory conflict only exists because two executive

agencies will not cooperate And it is perplexing that the executive branch squanders the time and

 

22 United§i‘ai‘es \/. Trujii/o-A/i/arez, 900 F. Supp. 2d 1 167, 1174 (D. Or. 2012) ("ln promulgating the BRA, Congress
chose not to exciude deportable aliens from consideration for release or detention in criminal proceedings.”) (quotations
omitted).

29 18 U.S.C. § 3142(d) (|fthe defendant is nottemporarily detained, then they ”shall be treated in accordance with
the other provisions of this section, notwithstandingthe applicability of other provisions of law governing release pending
trial or deportation or exclusion proceedmgs.”) (emphasis added).

311 5ee also Uniied$iaies v. Brown, No. 4-15-CR-102, 2017 Wi_ 3310689, at *4 (D.N.D. july 31, 2017) (”Congress
affirmatively extended to alien persons the same protections it affords citizens under the iBRA] . . . the court would violate
the Bail Reform Act if it detained defendant based only on the fact . . .ithat] lCE has filed a detainer.”).

31413F.App'><42(10ih cir. 2011).

22 Doc. 16 at 5; Doc. 12 at 5-6.

33 Aiion-Ai/On, 875 F.Bd at 1338, n.2.

31 s u.s.c. § 1231; s u.s.c. § 1226_

 

 

 

Case: 1:18-cr~00464-JG Doc #: 21 i:iied: 10/12/18 5 of 6. PageiD #: 194r

Case i\|o. 1:18-cr-464
Gwin, l.

resources it has invested in this issue. 25 The Government itself sponsors streamlined procedures to
quickly sentence illegal reentrants.

Although the Sixth Circuit has yet to weigh in, a large number of district courts have
concluded that iCE may not detain or deport a federal criminal defendant released on bond.36 The
Court concludes the same.37

For one, the BRA is both more recent and more specific than the |NA. Plus, the purposes of
the Bail Reiorm Act-providing release to certain criminal defendants-would be decimated by |CE
detention. l\/leanwhile, the purposes of the lNA_detention and removal of illegal aliens-would
merely be delayed by the Court’s order. Finally, the Bail Reforrn Act tasks judicial-not executive_
officers with the responsibility of determining whether a defendant should be released on bond.313
lCE’s proposed action would effectively thwart this authority.

Other considerations also weigh against allowing |CE to proceed For one, iCE's sudden
threat seems at odds with the national interest By bringing this case, the United States has
determined that prosecuting this case is more important than immediate deportation it has
reaffirmed this interest by refusing to dismiss this case. Further, lCE’s own regulations Seern to
generally reflect that a criminal alien defendant's sudden exodus is prejudicial to the United

States.39

 

25 Although, apparently, this is more common than the Court thought. jee`Spencer S. l~lsu, U.S. judges Ba/k at
/CE Defenrion of Defendaan Granted Baii tinder Trump £Zero To/erance' Push, THE WASH|NGTON Pc)sr (Oct. 1 1, 2018)
(https:/iwww.washingtonpost.comilocal/public-safety/'us-judges-balk-at-ice-detention-of-defendants-granted-bail-under-
trump-zero-tolerance»push/'ZU181110/10/Ccd42830~c4f7~11e8~b2b5m
79270f9cce17 story.html?utm term:.6c51b2dec642&noredirect:on).

36 5ee, e.g., Uriii‘ea'§&ties i/. Garcia, 18-cr-20256, 2018 Wl_ 3141950 (E.D. Mich. lune 27, 201 BJ;Unifec;/Srai‘es
\/. Bourin, 269 F. Supp.3ol 24 (E.D.N.Y. 2017);Truji//0¢A/l/arez, 900 F_ Supp. 2d 1187.

32 While some district courts have gone the other way, even those courts have generally disapproved of the
Government's position. $ee Um'red$i‘ates i/. i/i//atoro-i/enrura, No. CR18-4060, 2018 WL 4376983, at 22 (N.D. iowa Sep.
12, 2018) {“l do not find it appropriate for the federal courts to step in and save the Executive Branch from its own, baffling
decisions.”).

2813 U.S.C. § 3143.

22 5ee 8 C.F.R. §§ 215.2(a); 215.3(g}. While these regulations do not control here, they certainly suggest that
Defendant’s abrupt removal in the midst of his criminal proceedings is not in the United States1 best interests

_5_

 

 

 

CaSei 1118-Cr-OO464-.JG DOC #Z 21 Flled: 10/12/18 6 Ol 6. PagelD #Z 195

Case i\lo. 1:18~cr»464
Gwin, ].

The Court is unclear as to what lCE seeks to gain through this gambit. it trades a potential
sentence for a marginally faster deportation

Finally, the threatened deportation invades the separation of powers, Once Article ii
government authorities invoke Article iii's jurisdiction over a criminal case, it must cede control of
the Defendant while that case is pending. lt is practically essential and constitutionally inherent
that the Court have custodial powers over a criminal defendant The idea that executive officers
could haul a criminal defendant from the witness stand mid-testimony turns the constitutional
paradigm on its head. iCE's position smacks of a threat to the judiciary not to disagree with |CE's
bond position.

For the reasons stated, the Court GRANTS the Defendant’s motion for release pending
sentencing so long as he: (i) posts bond in the amount of $30,000, which must be secured by a lien
on his home, (ii) remains confined to his horne during the period of release, and (iii) complies with
electronic monitoring, provided by Pre-Trial Services. The Court further ORDERS the United States
to refrain from detaining or deporting Defendant while he is released pending sentencing.40

Finally, the Court has reached out to this Court’s probation department to ask if it is possible
to speed preparation of Defendant Veloz-Alonso's presentence report to allow an earlier sentencing
hearing.

lT lS SO ORDERED.

Dated: October 12, 2018 s/ james$. Gwin
lAi\/iES S. GV\/il\l
UN|TED STATES DlSTRlCT ]UDGE

 

 

40 See Saritos-F."Ores, 794 F3d at 1091 (”if the government, by placing [defendant] in immigration detention or
removing him, jeopardizes the district court's ability to try him, then the district court may craft an appropriate remedy.”),'
see aiso 18 U.S.C. § 3142(c)(|3) ("[ihe] judicial officer shall . . . [impose] conditions, that such judicial officer determines
will reasonably assure the appearance of the person as required . . . .”).

 

